Exhibit 10.7

 

EXAR CORPORATION

2014 EQUITY INCENTIVE PLAN

DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”)
dated _____________________ by and between EXAR CORPORATION, a Delaware
corporation (the “Company”), and ___________________________ (the “Director”)
evidences the nonqualified stock option (the “Option”) granted by the Company to
the Director as to the number of shares of the Company’s Common Stock first set
forth below.

 

Number of Shares of Common Stock:1   _______ 

Award Date: __________________

 

 

Exercise Price per Share:1 $________________

Expiration Date:1,2 _____________

    Vesting1,2 [Subject to Section 1.2 of the Terms and Conditions of Director
Nonqualified Stock Option (the “Terms”) attached to this Option Agreement, the
Option shall become vested upon the earlier to occur of (i) the fourth
anniversary of the Award Date or (ii) the annual meeting of the Company’s
stockholders that occurs in the fourth year following such Award Date.]

 

The Option is granted under the Exar Corporation 2014 Equity Incentive Plan (the
“Plan”) and subject to the Terms attached to this Option Agreement (incorporated
herein by this reference) and to the Plan. The Option has been granted to the
Director in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Director. Capitalized terms are defined
in the Plan if not defined herein. The parties agree to the terms of the Option
set forth herein. The Director acknowledges receipt of a copy of the Terms, the
Plan and the Prospectus for the Plan.

 

“DIRECTOR”

 

______________________________________

Signature

 

______________________________________

Print Name

EXAR CORPORATION

a Delaware corporation

 

By:__________________________________

 

Print Name:___________________________

 

Title:________________________________

 

 

 

--------------------------------------------------------------------------------

1 Subject to adjustment under Section 7.1 of the Plan.

2 Subject to early termination under Section 4 of the Terms and Section 7.2 of
the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

TERMS AND CONDITIONS OF DIRECTOR NONQUALIFIED STOCK OPTION

 

1.

Vesting; Limits on Exercise; Incentive Stock Option Status.

 

1.1     Vesting in General. Subject to Section 1.2 below, the Option shall vest
and become exercisable in percentage installments of the aggregate number of
shares subject to the Option as set forth on the cover page of this Option
Agreement. The Option may be exercised only to the extent the Option is vested
and exercisable.

 

1.2     Change in Control Event. Notwithstanding any other provision to the
contrary contained herein or in the Plan, (i) upon the occurrence of a Change in
Control Event (as defined in Exhibit A attached hereto), the portion of the
Option, and the portion of any other stock option previously granted by the
Company to the Director, that is outstanding and unvested immediately prior to
the Change in Control Event shall accelerate and become fully vested and
exercisable as of (or, as may be necessary to effectuate the purposes of this
acceleration, immediately prior to) the date of the Change in Control Event; and
(ii) if a Business Combination (as defined in Exhibit A hereto) that does not
constitute a Change in Control Event occurs and, as a result of such Business
Combination, the Director does not continue as a member of the Board (or as a
member of the board of directors of the successor or resulting entity)
immediately following such Business Combination (because he is removed or not
re-elected to the Board, or resigns from the Board at the request of the Company
or the holders of a majority of the Outstanding Company Voting Securities (as
defined in Exhibit A hereto)), the portion of the Option, and the portion of any
other outstanding stock option previously granted by the Company to the Director
(each, a “Prior Option”), that is outstanding and unvested immediately prior to
such Business Combination shall accelerate and be vested and exercisable as of
(or, as may be necessary to effectuate the purposes of this acceleration,
immediately prior to) the date of such Business Combination with respect to (x)
one hundred percent (100%) of such portion if the Director has served on the
Board for at least five (5) years as of the date of such Business Combination,
and (y) fifty percent (50%) of such portion if the Director has served on the
Board for less than five (5) years as of the date of such Business Combination
(and the portion of the Option that remains unvested after giving effect to this
clause (y) shall terminate as provided in Section 4.2 or similar provision of
any option agreement applicable to a Prior Option). This Section 1.2 amends each
option agreement evidencing a Prior Option to effect the accelerated vesting of
the Prior Option in the circumstances contemplated hereby. The other terms and
conditions of such other option agreements continue in effect as to the Prior
Options.

 

1.3     Limits on Exercise; Incentive Stock Option Status. The following limits
shall apply with respect to the Option:

 

 

●

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Director has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option.

 

 

●

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

 

●

Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

 

 
 

--------------------------------------------------------------------------------

 

 

2.

Continuance of Service Required; No Service Commitment.

 

The vesting schedule requires continued service through each applicable vesting
date as a condition to the vesting of the applicable installment of the Option
and the rights and benefits under this Option Agreement. Service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Director to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of services as provided in
Section 4 below or under the Plan. Nothing contained in this Option Agreement or
the Plan constitutes a continued service commitment by the Company or interferes
with the right of the Company to increase or decrease the compensation of the
Director from the rate in existence at any time.

 

3.

Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the Company
(or such other person as the Administrator may require pursuant to such
administrative exercise procedures as the Administrator may implement from time
to time) of:

 

 

●

a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,

 

 

●

payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Company, or (subject to compliance
with all applicable laws, rules, regulations and listing requirements and
further subject to such rules as the Administrator may adopt as to any non-cash
payment) in shares of Common Stock already owned by the Director, valued at
their Fair Market Value on the exercise date;

 

 

●

any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 

 

●

satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.

 

4.

Early Termination of Option.

 

4.1     Possible Termination of Option upon Change in Control. The Option is
subject to termination in connection with certain corporate transactions as
provided in Section 7.2 of the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

4.2     Termination of Option upon a Termination of Director’s Services. Subject
to earlier termination on the Expiration Date of the Option or pursuant to
Section 4.1 above, if the Director ceases to be a member of the Board, the
following rules shall apply (the last day that the Director is a member of the
Board, except as otherwise provided below, is referred to as the Director’s
“Severance Date”):

 

 

●

other than as expressly provided below in this Section 4.2, (a) the Director
will have until the date that is six (6) months after his or her Severance Date
to exercise the Option (or portion thereof) to the extent that it was vested on
the Severance Date, (b) the Option, to the extent not vested on the Severance
Date, shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 6-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 6-month period;

 

 

●

if the Director ceases to be a member of the Board due to the Director’s death
or Total Disability, (a) the Director (or his beneficiary or personal
representative, as the case may be) will have until the date that is twelve (12)
months after the Director’s Severance Date to exercise the Option, (b) the
Option, to the extent not vested on the Severance Date, shall terminate on the
Severance Date, and (c) the Option, to the extent exercisable for the 12-month
period following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 12-month period.

 

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1. A termination of services
will not have occurred until the last day that the Director either or both (1)
is employed by and/or (2) renders services to the Company or a Subsidiary.
Pursuant to Section 6.1 of the Plan, if the Director is not an employee of the
Company or a Subsidiary or a member of the Board, the Administrator shall be the
sole judge of whether the Director continues to render services for purposes of
this Option Agreement.

 

5.

Non-Transferability.

 

The Option and any other rights of the Director under this Option Agreement or
the Plan are nontransferable and exercisable only by the Director, except as set
forth in Section 5.7 of the Plan.

 

6.

Notices.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Company at its principal office to the attention of
the Secretary, and to the Director at the address last reflected on the
Company’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Director is no longer a member of the Board, shall be
deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 6.

 

 
 

--------------------------------------------------------------------------------

 

 

7.

Plan.

 

The Option and all rights of the Director under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Director agrees to be bound by the terms of the Plan and this
Option Agreement (including these Terms). The Director acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Option
Agreement. Unless otherwise expressly provided in other sections of this Option
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not and shall not be deemed to create any rights
in the Director unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

8.

Entire Agreement.

 

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Company. The Company may, however, unilaterally waive any provision hereof in
writing to the extent such waiver does not adversely affect the interests of the
Director hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

9.

Governing Law.

 

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

10.

Effect of this Agreement.

 

Subject to the Company’s right to terminate the Option pursuant to Section 7.2
of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Company.

 

11.

Counterparts.

 

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

 
 

--------------------------------------------------------------------------------

 

 

12.

Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

13.

Clawback Policy.

 

The Option is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).

 

14.

No Advice Regarding Grant.

 

The Director is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Director may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Company nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Option Agreement) or recommendation with respect to the
Option. Except for the withholding rights contemplated by Section 8.5 of the
Plan, the Director is solely responsible for any and all tax liability that may
arise with respect to the Option and any shares that may be acquired upon
exercise of the Option.

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

DEFINITION OF CHANGE IN CONTROL EVENT

 

 

For purposes of this Option Agreement, “Change in Control Event” means the
occurrence of any of the following after the Effective Date:

 

 

(a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 30% of either (1) the then-outstanding shares of Common Stock (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this clause (a), the following
acquisitions shall not constitute a Change in Control Event; (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, (D)
any acquisition by any entity pursuant to a transaction that complies with
clauses (c)(1), (2) and (3) below, and (E) any acquisition by a Person who owned
more than 30% of either the Outstanding Company Common Stock or the Outstanding
Company Voting Securities as of the Effective Date or an affiliate of any such
Person;

 

 

(b)

A change in the Board or its members such that individuals who, as of the later
of the Effective Date or the date that is two years prior to such change (the
later of such two dates is referred to as the “Measurement Date”), constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Measurement Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

 
 

--------------------------------------------------------------------------------

 

 

 

(c)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 30% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board
(determined pursuant to clause (b) above using the date that is the later of the
Effective Date or the date that is two years prior to the Business Combination
as the Measurement Date) at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Combination; or

 

 

(d)

Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a transaction that does
not constitute a Change in Control Event under clause (c) above.

 